          Case 1:20-cr-10263-PBS Document 72 Filed 08/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES

        v.                                        Case No. 1:20-cr-10263-PBS-2


 DAVID HARVILLE


     DEFENDANT’S ASSENTED-TO MOTION TO FILE UNDER SEAL SELECT
    DOCUMENTS IN SUPPRT OF DEFENDANT’S FORTHCOMING MOTION TO
          COMPEL GOVERNMENT TO SUPPLEMENT DISCOVERY

       NOW COMES defendant David Harville (“Defendant”), through his undersigned counsel,

and respectfully moves this Honorable Court for leave to file under seal select documents in

support of Defendant’s forthcoming motion to compel discovery.

       In support of the within motion, Defendant submits that select documents that will be

attached to the forthcoming Defendant David Harville’s Motion To Compel Government To

Supplement Discovery And Request For Hearing are among those documents the Government has

previously produced to Defendant, and are subject to the Protective Order entered by this Court

on December 16, 2020 (Document No. 44).

       The undersigned counsel conferred by telephone with AUSA Seth Kosto on August 13,

2021, and the Government assents to the within motion to seal given the pending aforementioned

Protective Order.

       WHEREFORE, Defendant respectfully requests this Honorable Court grant leave to file

those documents in support of Defendant’s forthcoming motion to compel discovery that are

subject to the Protective Order under seal.




                                              1
          Case 1:20-cr-10263-PBS Document 72 Filed 08/13/21 Page 2 of 2




Dated: August 13, 2021                               Respectfully submitted,

                                                     DEFENDANT DAVID HARVILLE

                                                     By his attorneys,


                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire
                                                     BBO# 659703
                                                     GELB & GELB LLP
                                                     900 Cummings Center, Suite 207-V
                                                     Beverly, Massachusetts 01915
                                                     Telephone (617) 345-0010
                                                     Facsimile (617) 345-0009
                                                     dgelb@gelbgelb.com


                                                     Jonathan D. McDougall, Esquire
                                                     THE LAW OFFICE OF
                                                     JONATHAN D. MCDOUGALL
                                                     1640 Laurel Street
                                                     San Carlos, CA 94070
                                                     Tel. (650) 594-4200
                                                     Fax (650) 594-4205
                                                     jmcdougall.law@gmail.com
                                                     (appearing pro hac vice)




                                 CERTIFICATE OF SERVICE

The undersigned counsel certifies that on August 13, 2021 this document was electronically filed
with the Clerk of Court for the United States District Court for the District of Massachusetts using
the CM/ECF system, which will send a notice of electronic filing (NEF) to all registered
participants in the above-captioned action.

                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire




                                                 2
